Title: To John Adams from Robert Montgomery, 6 November 1778
From: Montgomery, Robert
To: Adams, John


     
      Dear Sir
      Alicante 6th Novr. 1778
     
     From the Many favours and Civilitys I Received whilst I had the Honour of Paying you My Respects at Passy I am Bound in duty and Gratitude to Make you a Tender of My best Acknowledgements, which Please Accept.
     Since My Return to My House here about ten days Agoe I find no other Novelty than An Order from Court to the Governours of All the Sea-ports of Spain that they Shall Permit all Cruising Vessels to Bring in Condem and Sell their Prizes without Shewing Partiality to any of the States Now at War. There is Also Orders that all Foraigen Merchents Residing in Spain Shall Attend the Governour in Person and give in Writeing their Names and the Nation of which they Are Subjects. This was done here Yesterday and I the Only Person that Subscribed America. This Last Order has given Rise to Many Surmises, as it is Regular with Spain to Order All Merchents Who Are Subjects of any Nation they Are At War With to Retire from this Countrey dureing the War.
     Should Any thing Elce worth your Notice Occur, whilst I am permited the Honour of Addressing you, You may depend on being duly Advised In term. I Am Respectfully Dear Sir Your Most Obed’ Humble sert,
     
      Robt Montgomery
     
     
     
      As I dont take the Liberty of Writeing Dr. Franklin Pray Present My Complements and best Respects to that Gentleman.
      Arrived here Last Tuesday the Brigantine Mary Amilia Capn. French from St. Johns N F Land with fish who off the Western Islands spoak the Eagle of 74 Guns Capn. Duncan from N. York to England haveing Lord Howe on board haveing Left Admiral Byron in Command.
     
    